Citation Nr: 1825703	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-39 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1942 to March 1946, and he died in November 1999.  The Veteran's surviving spouse was subsequently awarded death pension benefits, and she died in June 2013.  The appellant is the adult child of the Veteran and his surviving spouse, and he is seeking accrued benefits owed to his mother during her lifetime as reimbursement of certain expenditures related to her funeral.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in March 2014 by a Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The appellant, as an adult, non-dependent child of the Veteran, does not qualify as a "child," as defined by VA regulation, to whom accrued benefits owed to the Veteran's surviving spouse may be paid.

2.  The appellant's reported expenses do not qualify as expenses related to the last sickness or burial of his mother, the Veteran's surviving spouse.  


CONCLUSION OF LAW

Entitlement to accrued benefits is not warranted as a matter of law.  38 U.S.C. 
§ 5121 (2012); 38 C.F.R. § 3.1000 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As referenced above, the instant appeal stems from the appellant's claim seeking benefits owed to his mother, the Veteran's surviving spouse, that were owed and unpaid at the time of her death, and he seeks these benefits as reimbursement for expenses he incurred related to her funeral.

By way of history, the Veteran from whose service these VA benefits are derived served on active duty during the World War II era, and he died in 1999.  In July 2011, the Veteran's surviving spouse sought Dependency and Indemnity Compensation (DIC), and as reflected in a March 2012 rating decision, she was awarded VA nonservice-connected death pension benefits, with an additional allowance for her aid and attendance, as of August 2011, the first full month following receipt of her DIC claim.  However, as this March 2012 rating decision also proposed a finding that the Veteran's surviving spouse was incompetent to handle disbursement of these compensation benefits, the actual award of these benefits was tolled until the spouse's competency issue was resolved.  

Thereafter, the RO issued a rating decision in May 2012 declaring that the Veteran's surviving spouse was incompetent to handle the disbursement of VA funds.  Later in May 2012, the appellant filed an application to be appointed as his mother's fiduciary, and the RO generated an audit calculating that as of that time, the Veteran's surviving spouse was owed $720.00 for the sum of her pension benefits from August 2011 through April 2012.  

In a correspondence dated July 1, 2013, the RO informed the appellant, as his mother's appointed fiduciary, that the withheld death pension compensation would now be released to him.  However, on this same date, the appellant notified the RO that his mother had died on June [REDACTED], 2013.  Given this notification of the Veteran's surviving spouse's death, the withheld death pension compensation was never released to the appellant, as instructed in a July 2, 2013 memorandum of record.  
Accordingly, in October 2013, the appellant filed an application seeking those accrued benefits owed to his mother and unpaid at the time of her death.  After being advised that these benefits could only be paid to him (as the Veteran's adult, non-dependent child) to reimburse him for expenses he incurred for his mother's last sickness and burial, he reported incurring a total of $650 in related expenses, namely $150 donation to the church where his mother's funeral was held and $500 in funeral guest accommodations.  

As applicable to this case, the law governing claims for accrued benefits provides that, upon the death of a surviving spouse, accrued benefits are payable to the veteran's children.  38 C.F.R. § 3.1000(a)(2).  However, the term "child," for the purposes of accrued benefits, is specifically defined by VA regulation as an unmarried person who is (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57; see also Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (holding that the term "child" for accrued-benefits purposes is defined by 38 U.S.C. § 101 (4)(A)); Nolan v. Richardson, 20 Vet. App. 340 (2006).  As the appellant is over the age of 23 (given his reported birth year of 1956), and as he is capable of self-support, given he was deemed fit to serve as his mother's fiduciary, he does not meet the regulatory definition of a "child" entitled to receive all accrued benefits owed but unpaid to his mother at the time of her death.  

Accrued benefits may also be awarded to a person who bore the expenses of the payee's last sickness or burial, but only so much may be paid as necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. 
§ 3.1000(a)(5).  Thus, as the record reflects that the Veteran's surviving spouse was owed the death pension benefits that had been withheld until the appellant was recognized as her fiduciary, the appellant is only eligible to receive these accrued benefits to reimburse him for expenses incurred for his mother's last sickness and burial.  However, unfortunately, the expenses reported by the appellant are not related to his mother's last sickness, as they were incurred after her death, and they do not fall within the VA regulatory definition of burial expenses.  In that regard, the term burial expenses encompasses all terms regarding the disposition of a body, namely a interment in a burial plot, cremation, burial at sea, medical school donation, and alkaline hydrolysis ("green cremation").  See M21-1, Part VII.1.A.1(outlining the various types of burials subject to burial benefits); see also 38 C.F.R. § 3.1700(b) (defining a burial as all legal means of disposing of a deceased person).  As funeral services and related expenses are not covered by this regulation, the appellant's reported expenses of a donation to the church that presumably held his mother's funeral and expenses for funeral guests accommodations are not "burial expenses" for which he may be reimbursed.  

In sum, as the appellant does not qualify as a "child" to whom accrued benefits may be paid, and as his reported expenses do not qualify as expenses related to his mother's last sickness or burial, there is no legal basis upon which to grant his claim.  While Board is sympathetic to the appellant's arguments, as the record fails to reflect why there was a delay in processing the withheld pension benefits after the appellant sought appointment as his mother's fiduciary, the Board is nevertheless bound by the applicable regulations and without the legal authority to grant the benefit sought.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to accrued benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


